Citation Nr: 0802587	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1. Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left ankle 
disability. 

3. Entitlement to service connection for tinea pedis. 

4. Entitlement to service connection for plantar warts. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1975 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2003 and in December 
2003 of a Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. Third degree pes planus was noted on entrance examination 
and preexisting third degree pes planus did not increase in 
severity during service. 

2. A left ankle disability was not affirmatively shown to 
have had onset during service, a left ankle disability to 
include arthritis was not manifest to a compensable degree 
within one year of separation from service; and a left ankle 
disability, first documented after service, is unrelated to 
an injury, disease, or event of service origin. 

3. Current tinea pedis is unrelated to an injury, disease, or 
event of service origin.

4. Plantar warts are not currently shown.

CONCLUSIONS OF LAW

1. Bilateral pes planus as not aggravated by service.  38 
U.S.C.A. §§ 1153, 5107(b)  (West 2002 & Supp. 2007); 38 
C.F.R. § 3.306 (2007).

2. A left ankle disability to include arthritis was not 
incurred in or aggravated by service, and service connection 
for arthritis as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

3. Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

4. Plantar warts were not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003 and in September 2003.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease or event in 
service, causing injury or disease, or an injury, or a 
disease was made worse during service; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was also informed that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the general effective date provision for the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the supplemental statement 
of the case in April 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.). 



To the extent that notice of the degree of disability 
assignable was not provided, as the claims are denied, no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on a claim.  As for pes planus, the evidence 
does not establish an increase in severity during service; as 
for a left ankle disability and tinea pedis, the evidence 
does not indicate that the disabilities may be associated 
with an event, injury, or disease in service; and as for 
plantar warts, there is no current diagnosis or recurrent 
symptoms.  For these reasons, development for VA medical 
examinations is not warranted.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i). 

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination in January 1975, asymptomatic, 
third degree pes planus, flat feet with pronation deformity, 
was noted. 

The service medical records show that in January 1975 the 
veteran complained of a swollen left ankle.  X-rays revealed 
soft tissue swelling with no fracture or dislocation.  The 
impression was irritation from wearing boots.  

In April 1975, the veteran complained of painful and swollen 
feet, and the pertinent finding was plantar warts.  Later 
that same month, the veteran complained of painful feet after 
standing for 10 to 15 minutes.  The pertinent finding was 
plantar warts for which the veteran was put on a temporary 
physical profile.  Also in April 1975, athlete's foot was 
noted.  In May 1975, the veteran indicated that there was no 
change in his medical condition. 

After service, private medical records disclose that in 
February 1995 the veteran complained of right foot pain, and 
the assessment was soft tissue swelling due to walking.  In 
June 1995, the veteran complained of pain on the ball of the 
right foot, which started while using a treadmill.  Tinea 
pedis was noted in June 1995 and in February 1996.  In 
February and March 1996, pes planus was noted.  

Private medical records disclose that in December 1996 at 
work, while unloading a truck, the veteran injured his left 
ankle when a helper, carrying a bed rail, turned and struck 
the veteran with the bed rail over the medial aspect of the 
left ankle. The initial finding was tenderness over the foot 
and ankle.  An X-ray was negative.  The diagnosis was 
contusion.  On examination in June 1997, the pertinent 
finding was developmental ligamentous laxity of both feet 
causing a chronic flexible flat foot and pronation 
planovalgus posture of the feet.  In December 1997, the 
pertinent finding was contusion of the left ankle with 
tenosyvitis resolved and asymptomatic.  

Records of C.A.P., MD, disclose that in September 2000 the 
veteran complained that his left ankle bothered him.  The 
physician stated that X-rays of the ankle looked normal, and 
the impression was no arthritic changes in the left ankle.  
In December 2001, the veteran complained of ankle swelling.  
In June 2002, the veteran complained left foot pain.  
Congenital pes planus was noted.  The impression was tibial 
tendon insufficiency developing secondary to the left flat 
foot. In September 2003, the physician reported that the 
veteran had left ankle arthritis before the industrial injury 
in December 1996.  In April 2005, the physician stated that 
arthritis pre-existed the industrial injury by10 to 15 years.  



In support of his claim, in June 2005, the veteran submitted 
a medical article regarding the common causes: of swollen 
feet and ankles, namely, a venous abnormality or varicose 
veins; of foot pain, namely, diabetes, poor circulation, 
arthritis, gout, or obesity; and of burning feet, namely, 
polyneuropathy, athlete's foot, or allergic reaction to sock 
or shoe materials.  

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at entrance into service. Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.   38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306. 



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if the disease becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Pes Planus

A veteran is presumed to have entered service in sound 
condition, except for defects noted on entrance examination.  
In this case, third degree pes planus was noted on entrance 
examination, rebutting the presumption of soundness at 
service entrance with regard to pes planus.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

As third degree pes planus was noted on the entrance 
examination, the remaining question is whether the 
preexisting third degree pes planus was aggravated during 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disability.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Temporary or intermittent flare-ups of symptoms of a pre-
existing condition during service does not constitute 
sufficient evidence to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened. Aggravation, that is, an increase in disability, 
in service is based upon a worsening of the pre-service 
condition to the extent that a veteran's average earning 
capacity has diminished.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  

The service medical records show that in April 1975 the 
veteran complained of painful and swollen feet to include 
after standing for 10 to 15 minutes.  The pertinent finding 
was plantar warts for which the veteran was put on a 
temporary physical profile.  The painful and swollen feet 
were not attributed to pes planus and there was no 
documentation indicative of a permanent worsening of pes 
planus during service.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  After service, pes planus was first documented 
in 1996, 20 years later. 

Based on asymptomatic third degree pes planus on entrance 
examination, the absence of evidence of permanent worsening 
of pes planus during service, and no documentation of 
complaints of pes planus for 20 years after service, 
aggravation is not conceded as the preexisting pes planus 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  For these reasons, as there was no 
increase in disability during service, the rebuttable 
presumption of aggravation has not been established, and as 
there is no increase in disability during service, service 
connection by aggravation for third degree pes planus is not 
established.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).



To the extent that the veteran asserts that pes planus was 
aggravated by service, as the veteran is competent to 
describe symptoms, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  Therefore, the 
veteran's statements are not competent evidence on the 
question of medical causation, that is, whether the 
preexisting third degree pes planus was aggravated by 
service.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection by aggravation, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).   

Left Ankle 

The service medical records document a single entry in 
January 1975 of a swollen left ankle, which was attributed to 
irritation from wearing boots.  And although a swollen left 
ankle was documented during service, a single finding in the 
service medical records lacks the combination of 
manifestations sufficient to identify a chronic left ankle 
disability and sufficient observation to establish chronicity 
in service as distinguished from a merely isolated finding.  
As chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, a left ankle disability was first documented 
after the veteran suffered a left ankle injury at work in 
December 1996.  The period without documented left ankle 
complaints from 1975 to 1996 is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Balancing the lack of documentation of complaints of left 
ankle problems over a twenty year period since service 
against the veteran's statements that his left ankle 
disability, to include arthritis, originated in service, the 
Board finds the absence of complaints for years after 
service, more probative of the question whether the current 
left ankle disability, first documented after service, is 
related to the single event of a swollen ankle in service 
based on continuity of symptomatology, and the lack of 
medical evidence of continuity opposes rather than supports 
the claim.

As for service connection based on the initial documentation 
of a left ankle disability in 1996 under 38 C.F.R. § 
3.303(d), there is no competent evidence that associates or 
links the current left ankle disability to an established 
event or injury of service origin.  Rather the competent 
evidence of record opposes, rather than supports, the claim 
as the medical opinions expressed in the post-service medical 
records relate the veteran's left ankle condition to the 
December 1996 industrial accident.  

To the extent that the veteran asserts that arthritis of the 
left ankle preceded the December 1996 industrial work injury, 
the Board notes that in December 1996 X-rays of the left 
ankle were negative.  And although in September 2003, a 
private physician indicated that the veteran's arthritis of 
the left ankle preexisted the date of the industrial accident 
by 10 to 15 years, at the earliest than in about 1980, which 
is well beyond the one-year presumptive period for arthritis 
as a chronic disease after service.  

As for the medical article regarding the common causes of 
swollen feet and ankles, a medical article can provide 
support for a claim, but an article that is general in nature 
and does not include consideration of any facts specific to 
the veteran's circumstances are insufficient to show a causal 
link, and the Board rejects the article as favorable medical 
evidence.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).



To the extent that the veteran asserts that his left ankle 
disability is related to service, on a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim, that is, 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159(a).  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim on the question of medical causation.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Tinea Pedis

The service medical records document a single entry of 
athlete's foot in April 1975. And although athlete's foot was 
noted during service, a single finding in the service medical 
records lacks the combination of manifestations sufficient to 
identify a chronic condition and sufficient observation to 
establish chronicity in service as distinguished from a 
merely isolated finding.  As chronicity in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim. 

After service, tinea pedis was first documented in June 1995.  
The period without documented complaints of athlete's foot or 
tinea pedis from 1975 to 1995 is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  



Balancing the lack of documentation of complaints of tinea 
pedis over a twenty year period since service against the 
veteran's statements that tineas pedis originated in service, 
the Board finds the absence of complaints for years after 
service, more probative of the question whether the current 
tinea pedis is related to the single event in service based 
on continuity of symptomatology, and the lack of medical 
evidence of continuity opposes rather than supports the claim

As for service connection based on the initial documentation 
of tinea pedis in 1995 under 38 C.F.R. § 3.303(d), there is 
no competent evidence that associates or links the current 
tinea pedis to service.

As for the medical article regarding the common causes of 
burning feet, a medical article can provide support for a 
claim, but an article that is general in nature and does not 
include consideration of any facts specific to the veteran's 
circumstances are insufficient to show a causal link, and the 
Board rejects the article as favorable medical evidence.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

To the extent that the veteran asserts that tinea pedis is 
related to service, where, as here, the determinative issue 
involves a question of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim, that is, evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159(a).  
For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim on the 
question of medical causation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, not capable of lay observation, as there is no 
favorable medical evidence that current tinea pedis is 
related to service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Plantar Warts 

The service medical records show that twice in April 1975 the 
veteran complained of painful and swollen feet to include 
after standing for 10 to 15 minutes.  The pertinent finding 
was plantar warts for which the veteran was put on a 
temporary physical profile.  

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In this case, plantar warts are not a condition under case 
law, where lay observation has been found to be competent.  
Therefore the determination as to the presence of the plantar 
warts is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the medical diagnosis of plantar warts is not 
capable of lay observation, the lay evidence as to the 
presence of such a disability is not competent evidence.  
Moreover, there must be a current disability resulting from 
an injury or disease in service, which is not shown by 
competent evidence of record.   Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  Without competent evidence that the veteran 
has current plantar warts, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As there is no competent evidence of current plantar warts, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).





ORDER

Service connection by aggravation for bilateral pes planus is 
denied.

Service connection for a left ankle disability is denied.

Service connection for tinea pedis is denied. 

Service connection for plantar warts is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


